  Case 1:20-cv-00670-CFC Document 8 Filed 07/17/20 Page 1 of 1 PageID #: 58




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

SCANNING TECHNOLOGIES                 §
INNOVATIONS LLC,                      §
                                      §
      Plaintiff,                      §                     Case No: 1:20-cv-00670-CFC
                                      §
vs.                                   §                     PATENT CASE
                                      §
APPETIZE TECHNOLOGIES, INC.           §
                                      §
      Defendant.                      §
_____________________________________ §

                STIPULATION AND ORDER FOR EXTENSION OF TIME

       Counsel for Plaintiff and counsel for Defendant have met and conferred regarding

extending Defendant’s time to respond to Plaintiff’s Complaint (D.I. 1). Subject to the Court's

approval, Plaintiff requests that Defendant’s time to answer, move or otherwise respond to the

Complaint be extended by 30 days up to and including August 28, 2020. This extension will

facilitate the parties ongoing settlement discussions and accommodate a family vacation of

defendant’s counsel. No party will be prejudiced by this additional brief extension.

Dated: July 17, 2020                         Respectfully submitted,
                                             /s/Jimmy Chong
                                             JIMMY CHONG, ESQ. (#4839)
                                             CHONG LAW FIRM, P.A.
                                             2961 Centerville Rd.
                                             Ste 350
                                             Wilmington, DE 19808
                                             (302) 999-9480
                                             chong@chonglawfirm.com

                                             ATTORNEYS FOR PLAINTIFF


SO ORDERED, this ___________ day of ________________, 2020.

                                             ____________________________________
                                             Judge - United States District Court
